    

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THER EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of the 11th day of January 2017 with an effective date of the 1st of
December, 2016 (the “Start Date”), by and between Meng Li (the “Executive”) and
Avalon (Shanghai) Healthcare Technology Co. Ltd, (the “Company”), a wholly-owned
subsidiary company of Avalon GloboCare Corp., a Delaware corporation, currently
headquartered at 83 South Street, Suite 101, Freehold, New Jersey 07728

 

WITNESSETH:

 

WHEREAS, the Company is a healthcare company focused on providing outsourced,
customized international healthcare services to the rapidly changing health care
industry primarily focused in the Peoples Republic of China and also pursuing
the provision of these services in the United States as well as certain
strategic partnerships and property ownership and management (the “Business”);
and

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, Executive’s employment by the
Company as provided herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Employment.

 

(A) The Company employs Executive, and Executive accepts employment with the
Company, as the Company’s Chief Operating Officer, and the President of Avalon
(Shanghai) Healthcare Technology Ltd. (A WOFE company of Avalon GloboCare Corp.
in China) upon the terms and conditions set forth in the Agreement. Executive
shall report to the Board of Directors. As more fully set forth below, Executive
shall (1) devote all of her working time, attention, and energy, using her best
efforts, to perform her duties and provide her services under the Agreement; (2)
faithfully and competently serve and further the interests of the Company in
every lawful way, giving honest, diligent, loyal, and cooperative service to the
Company; (3) discharge all such duties and perform all such services as
aforesaid in a timely manner; and (4) comply with all lawful policies which from
time to time may be in effect at the Company or that the Company adopts.

 

 

 

 

(B) Except for business travel by the Executive that may from time to time be
necessary or advisable on behalf of the Company, the Executive will provide her
services at the Company's offices in Shanghai and Beijing, China.

 

2. Conflicts of Interest. Executive represents, warrants and agrees that he is
not presently engaged in, nor shall he during the term of her employment with
the Company enter into, any employment or agency relationship or agreement with
any third party whose interests would be reasonably expected to conflict with
those of the Company. Executive further represents, warrants and agrees that he
does not presently, nor shall he, during the term of her employment with the
Company, possess any significant interest, directly or indirectly, including
through Executive’s family or through businesses, organizations, trusts, or
other entities owned or controlled by Executive, in any third party whose
interests would be reasonably expected to conflict with those of the Company.
Executive will not engage in any other employment, consulting, or other business
activity in conflict with the Company without the prior written consent of the
Board of Directors, but Executive may, with written notice to the Board of
Directors, (i) serve on the boards of directors of, or in an advisory capacity
to charitable organizations and not-for-profit corporations, (ii) serve on the
boards of directors of companies which Executive currently serves on as of the
date of ther Agreement and (iii) may pursue passive investments, provided that
such activities do not unreasonably interfere with Executive’s duties and
responsibilities to the Company or create an actual or apparent conflict of
interest with the Company. Without limiting the generality of the foregoing,
Executive also represents, warrants, and agrees that:

 

(A) she is not subject to any agreement, including any confidentiality,
non-competition or non-solicitation agreement, invention assignment agreement,
or other restrictive agreement or covenant, whether oral or written, that would
in any way restrict or prohibit her ability to enter into and execute the
Agreement, perform her duties and responsibilities and provide her services
under the Agreement, or abide by policies of the Company;

 

(B) she has respected and at all times in the future will continue to respect
the rights of her previous employers in trade secret and confidential
information;

 

(C) she has left with her previous employers all confidential documents,
computer software programs, computer disks, client lists, CD’s, DVD’s, USB
devices, and any other materials that are proprietary to her previous employers,
has not taken copies of any such materials, and will not remove or cause to be
removed any such materials or copies of any such materials from her previous
employers;

 

 2 

 

 

(D) prior to leaving the employ of her most recent previous employer, the
Executive did not advise any person who is doing business with her most recent
previous employer of her decision to leave the employ of such employer or to
become employed by the Company;

 

(E) the information Executive supplied to the Company in connection with
Executive’s application for employment with the Company is true, correct and
complete; and

 

(F) without in any way limiting the Executive’s duty of loyalty to the Company,
so long as the Executive remains employed by the Company, any and all business
opportunities in the Business from whatever source that the Executive may
receive or otherwise become aware of through any means shall belong to the
Company, and unless the Company specifically, after full disclosure by the
Executive of each and any such opportunity, waives its right in writing, the
Company shall have the sole right to act upon any of such business opportunities
as the Company deems advisable.

 

3. Compensation. Subject to the terms and conditions of the Agreement, as
compensation for Executive’s services performed pursuant to the Agreement, the
Company agrees to pay, or cause to be paid, to Executive, and Executive agrees
to accept, the following compensation during the term of Executive’s employment
with the Company:

 

(A) Base Salary. A base salary of USD 100,000, equivalent RMB 690,000 (the “Base
Salary”), such Base Salary to commence on the Start Date and shall be payable in
periodic equal installments in accordance with the normal payroll practices of
the Company, but in no event less often than monthly. The Executive’s Base
Salary will be subject to modification during the Executive’s employment in
accordance with the Company’s practices, policies, and procedures but will not
be reduced without Executive’s mutual agreement.

 

(B) Equity Awards. Executive shall also be entitled to an issuance of a Stock
Option (the "Option"). Such stock option plan is being considered by the Board
of Directors.

 

(C) Bonuses. In addition to the Executive's annual Base Salary, during the term
of the Executive's employment hereunder, the Executive shall be entitled only to
such bonuses or additional compensation as may be granted to the Executive by
the Board of Directors, in its sole discretion.

 

 3 

 

 

(D) Stock Grants. The vesting of any unvested shares of common stock, preferred
stock or shares underlying stock options held by Executive are subject to the
continued employment with the Company by Executive, provided, however, all
shares that have not vested shall vest immediately in the event the Executive is
terminated by the Company without Cause, the Executive resigns for Good Reason,
there is a Change in Control or a Merger Event, any unvested common shares,
preferred shares or stock option shares held by Executive shall immediately vest
to the Executive. Change in Control is defined as a transaction (other than an
offering of the Company’s common stock through a registration statement filed
with the Securities and Exchange Commission or through a private placement
memorandum) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an Executive benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of securities of the Company
possessing fifty percent (50%) or more of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition.
Notwithstanding the foregoing, a transaction shall not constitute a “Change in
Control” if: (i) its sole purpose is to change the state or Country of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; (iii) it
constitutes the Company’s initial public offering of its securities; or (iv) it
is a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the Board in good faith and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise). A Merger Event is the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (A) a merger, consolidation, reorganization, or business
combination or (B) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or (C) the acquisition of assets
or stock of another entity, whereby any “person” or related “group” of “persons”
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act), of securities of the Company possessing fifty
percent (50%) or more of the total combined voting power of the Company’s
securities outstanding immediately after such event.

 

(E) Other Benefits. The Executive shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
benefit plans, if any, which the Company may from time to time make available to
similar-level employees. The Company will reimburse Executive’s self-enrolled
healthcare/medical insurance plan.

 

(F) Vacation. Executive shall be entitled to four (4) weeks of paid vacation
during each successive one year period of her employment by the Company, which
vacation time shall be taken at such time or times in each such one year period
so as not to materially and adversely interfere with the performance of her
responsibilities under their Agreement. Executive shall be entitled to carry
over any unused vacation time from one year to the next.

 

4. Business Expenses. Subject to Executive obtaining prior written approval of
expenses and substantiation of authorized expenses in accordance with Company
policy and applicable tax laws, during the term of Executive’s employment with
the Company, the Company will reimburse Executive, or cause Executive to be
reimbursed, for the ordinary and necessary business expenses authorized by an
employee appointed by the Board of Directors.

 

 4 

 

 

5. Term; Termination.

 

(A) The term ("Term") of the Agreement shall commence on the Start Date and
shall continue through the third anniversary of the Start Date. Executive may
terminate the Agreement for Good Reason (as defined below) at any time upon 60
days’ written notice to Company, provided the Good Reason has not been cured
within such period of time. The Company may terminate its employment of
Executive under the Agreement for Cause (as defined below) at any time by
written notice to Executive.

 

(B) As used in the Agreement, the term “Good Reason” shall mean any reduction in
her then-current Salary, failure to pay or provide required Salary, the
voluntary or involuntary dissolution of Company, the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company or a material breach of the provisions of the Agreement by the
Company.

 

(C) As used in the Agreement, the term “Cause” shall mean any of the following:

 

(i)the Executive’s intentional falsification (actual or attempted) of records or
results of the Company; the Executive’s theft or embezzlement, or attempted
theft or embezzlement, of money or material property of the Company; the
Executive’s perpetration or attempted perpetration of fraud, or the Executive’s
participation in a fraud or attempted fraud, on the Company; Executive’s
violation of the laws and regulations prohibiting insider trading, including but
not limited to disclosing material non-public information concerning the Company
to any third party who is not an officer or director of the Company; or the
Executive’s misappropriation, or attempted misappropriation, of any material
tangible or intangible assets or property of the Company;

 

(ii)any act or omission by the Executive that constitutes a breach of the duty
of loyalty to the Company, including but not limited to any undisclosed conflict
of interest or violation of Section 2 hereof or of any written conflict of
interest policy of the Company in effect at the time the conduct occurs;

 

(iii)the Executive’s conviction of or plea of no contest to a felony, the
Executive’s commission of an act of moral turpitude that would be reasonably
expected to, or that does, damage the reputation of the Company or materially
undermines the Executive’s ability to lead the Company as its chief executive
officer, or the Executive’s sexual or other prohibited harassment of, or
prohibited discrimination against, any employee of the Company;

 

(iv)the Executive’s illegal use of controlled substances, or the Executive’s
abuse of alcohol that adversely affects the Executive’s performance for the
Company;

 

 5 

 

 

(v)the Executive’s refusal or failure to carry out a lawful directive of the
Board of Directors that has been communicated to Executive; or

 

(vi)a material breach by the Executive of any of the provisions of the
Agreement.

 

(D) Payments to Executive Upon Termination of the Agreement.

 

(i) In the event the Agreement is terminated prior to the expiration of the Term
by the Company without Cause or by the Executive with Good Reason, the Company
shall pay to Executive the amounts set forth in ther Section within ninety (90)
days of the effective date of termination: (i) an amount equal to Executive’s
accrued but unpaid Base Salary and earned but unpaid Bonus prior to the
Termination Date; (ii) reimbursement for any reimbursable business expenses
incurred in accordance with the Agreement prior to the Termination Date; and
(iii) the Executive’s Salary for a period of one (1) year. Further, any equity
bonus shall vest as set forth under Section 3 of the Agreement.

 

(ii) In the event the Agreement is terminated prior to the expiration of the
Term by the Company for Cause, due to Executive’s death or Disability or by the
Executive without Good Reason, the Company shall pay to Executive the amounts
set forth in ther Section: (i) accrued but unpaid Salary and earned but unpaid
Bonus prior to the Termination Date; and (ii) reimbursement for any reimbursable
business expenses incurred in accordance with the Agreement prior to the
Termination Date.

 

(iii) Upon expiration of the Term if the Agreement shall not be renewed, the
Company shall pay to Executive the amounts set forth in ther Section: (i) all of
Executive’s accrued but unpaid Base Salary and earned but unpaid Bonus; and (ii)
reimbursement for any reimbursable business expenses incurred in accordance with
the Agreement prior to the end of the Term.         

 

The Company’s obligations under ther Section shall survive termination of the
Agreement.

 

6. Use. By signing the Agreement, Executive grants the Company and its agents
the right and license, without further compensation to Executive, to use,
publish, display and distribute, as often as desired in connection with the
businesses of the Company, Executive’s name, biographical information, likeness
and any photographs or videos that are taken of Executive during Executive’s
employment by the Company or any photographs that Executive supplies to the
Company. Executive may inspect and approve such uses of Executive’s name,
biography, likeness and photographs and videos, which inspection and approval
shall not be unreasonably withheld, delayed, or conditioned.

 

 6 

 

 

7. Confidential Information. Executive acknowledges and agrees that:

 

(A)         during the course of Executive’s employment with the Company,
Executive will learn about, will develop and help to develop, and will be
entrusted in strict confidence with confidential and proprietary information and
trade secrets that are owned by the Company and that are not available to the
general public or the Company’s competitors, including (1) its business
operations, finances, balance sheets, financial projections, tax information,
accounting systems, value of properties, internal governance, structures, plans
(including strategic plans and marketing plans), shareholders, directors,
officers, employees, contracts, client characteristics, idiosyncrasies,
identities, needs, and credit hertories, referral sources, suppliers,
development, acquisition, and sale opportunities, employment, personnel, and
compensation records and programs, confidential planning and/or policy matters,
and/or other matters and materials belonging to or relating to the internal
affairs and/or business of the Company, (2) information that the Company is
required to keep confidential in accordance with confidentiality obligations to
third parties, (3) communications between the Company, its officers, directors,
shareholders, members, partners, or employees, on the one hand, and any attorney
retained by the Company for any purpose, or any person retained or employed by
such attorney for the purpose of assisting such attorney in her or her
representation of the Company, on the other hand, and (4) other matters and
materials belonging to or relating to the internal affairs and/or business of
the Company, including information recorded on any medium that gives it an
opportunity to obtain an advantage over its competitors who do not know or use
the same or by which the Company derives actual or potential value from such
matter or material not generally being known to other persons or entities who
might obtain economic value from its use or disclosure (all of the foregoing
being hereinafter collectively referred to as the “Confidential Information”);

 

(B)         the Company has developed or purchased or will develop or purchase
the Confidential Information at substantial expense in a market in which the
Company faces intense competitive pressure, and the Company has kept and will
keep secret the Confidential Information;

 

(C)         nothing in the Agreement shall be deemed or construed to limit or
take away any rights or remedies the Company may have, at any time, under
statute, common law or in equity or as to any of the Confidential Information
that constitutes a trade secret under applicable law.

 

8. Confidentiality Covenants. To the extent that Executive developed or had
access to Confidential Information before entering into the Agreement, Executive
represents and warrants that he has not used for her own benefit or for the
benefit of any other person or entity other than the Company, and Executive has
not disclosed, directly or indirectly, to any other person or entity, any of the
Confidential Information. Unless and until the Confidential Information becomes
publicly known through legitimate means or means not involving any act or
omission by Executive:

 

(A)         The Confidential Information is, and at all times shall remain, the
sole and exclusive property of the Company;

 

 7 

 

 

(B)          except as otherwise permitted by the Agreement, Executive shall use
commercially reasonable efforts to guard and protect the Confidential
Information from unauthorized disclosure to any other person or entity;

 

(C)         Executive shall not use for Executive’s own benefit, or for the
benefit of any other person or entity other than the Company, and shall not
disclose, directly or indirectly, to any other person or entity, any of the
Confidential Information; and

 

(D)         Except in the ordinary course of the Company’s businesses, Executive
shall not seek or accept any of the Confidential Information from any former,
present, or future employee of any of the Company.

 

9. Intellectual Property Rights.

 

(A)         As used in the Agreement, the term “Inventions” means all
procedures, systems, formulas, recipes, algorithms, methods, processes, uses,
apparatuses, compositions of matter, designs or configurations, computer
programs of any kind, discovered, conceived, reduced to practice, developed,
made, or produced, or any improvements to them, and shall not be limited to the
meaning of “invention” under the United States patent laws. Executive agrees to
disclose promptly to the Company any and all Inventions, whether or not
patentable and whether or not reduced to practice, conceived, developed, or
learned by Executive during the Executive’s employment with the Company or
during a period of one hundred eighty (180) days after the effective date of
termination of Executive’s employment with the Company for any reason, either
alone or jointly with others, which relate to or result from the actual or
anticipated business, work, research, investigations, products, or services of
the Company, or which result, to any extent, from use of the premises or
property of the Company (each a “Company Invention”). Executive acknowledges and
agrees that the Company is the sole owner of any and all property rights in all
such Company Inventions, including the right to use, sell, assign, license, or
otherwise transfer or exploit the Company Inventions, and the right to make such
changes in them and the uses thereof as the Company may from time to time
determine. Executive agrees to disclose in writing and to assign, and Executive
hereby assigns, to the Company, without further consideration, Executive’s
entire right, title, and interest (throughout the United States and in all
foreign countries) free and clear of all liens and encumbrances, in and to all
such Company Inventions, which shall be the sole property of the Company,
whether or not patentable. Ther Section 12 does not apply to any Inventions: (1)
for which no equipment, supplies, facility, or Confidential Information of the
Company were used; (2) that were developed entirely on Executive’s own time; and
(3) that do not relate at the time of conception or reduction to practice to the
current business of the Company or its actual or demonstrably anticipated
research or development, or which do not result from any work performed by
Executive for the Company.

 

 8 

 

 

(B)          Executive acknowledges and agrees that all materials of the
Company, including slides, PowerPoint or Keynote presentations, books,
pamphlets, handouts, audience participation materials and other data and
information pertaining to the business and clients of the Company, either
obtained or developed by Executive on behalf of the Company or furnished by the
Company to Executive, or to which Executive may have access, shall remain the
sole property of the Company and shall not be used by Executive other than for
the purpose of performing under the Agreement, unless a majority of the Board of
Directors (the “Majority Board”) provides their prior written consent to the
contrary.

 

(C)         Unless the Majority Board otherwise agrees in writing, Executive
acknowledges and agrees that all writings and other works which are
copyrightable or may be copyrighted (including computer programs) which are
related to the present or planned businesses of the Company and which are or
were prepared by Executive during the Executive’s employment with the Company
are, to the maximum extent permitted by law, deemed to be works for hire, with
the copyright automatically vesting in the Company. To the extent that such
writings and works are not works for hire, Executive hereby disclaims and waives
any and all common law, statutory, and “moral” rights in such writings and
works, and agrees to assign, and hereby does assign, to the Company all of
Executive’s right, title and interest, including copyright, in such writings and
works.

 

(D)         Nothing contained in the Agreement grants, or shall be deemed or
construed to grant, Executive any right, title, or interest in any trade names,
service marks, or trademarks owned by the Company (all such trade names, service
marks, and trademarks being hereinafter collectively referred to as the
“Marks”). Executive may use the Marks solely for the purpose of performing her
duties under the Agreement. Executive agrees that he shall not use or permit the
use of any of the Marks in any other manner whatsoever without the prior written
consent of the Majority Board.

 

 9 

 

 

(E)         Executive further agrees to reasonably cooperate with the Company
hereafter in obtaining and enforcing patents, copyrights, trademarks, service
marks, and other protections of the Company’s rights in and to all Company
Inventions, writings and other works. Without limiting the generality of the
foregoing, Executive shall, at any time during and after her employment with the
Company, at the Company’s reasonable request, execute specific assignments in
favor of the Company, or its nominee, of Executive’s interest in any of the
Company Inventions, writings or other works covered by the Agreement, as well as
execute all papers, render all reasonable assistance, and perform all lawful
acts which the Company reasonably considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patents, trademarks, service marks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any Company Inventions, writings or other works, and
for the transfer of any interest Executive may have therein. Executive shall
execute any and all papers and documents required to vest title in the Company
or its nominees in any Company Inventions, writings, other works, patents,
trademarks, service marks, copyrights, applications and interests to which the
Company is entitled under the Agreement.

 

10. Remedies. Without limiting any of the other rights or remedies available to
the Company at law or in equity, Executive agrees that any actual or threatened
violation of any of the provisions of Sections 8, 9, or 10 may be immediately
restrained or enjoined by any court of competent jurisdiction, and that any
temporary restraining order or emergency, preliminary, or final injunctions may
be issued in any court of competent jurisdiction without notice and without
bond. As used in the Agreement, the term “any court of competent jurisdiction”
shall include the state and federal courts sitting, or with jurisdiction over
actions arising, in Monmouth County, in the State of New Jersey the
jurisdiction, venue, and convenient forum of which are hereby expressly
CONSENTED TO by Executive and the Company, all objections thereto being
expressly WAIVED by Executive and the Company. Notwithstanding anything to the
contrary contained in the Agreement, the provisions of Sections 2 and 7 through
12 of the Agreement shall survive the termination of the term of Executive’s
employment with the Company for any reason.

 

11. Independent Covenants. The restrictive covenants and provisions contained in
Sections 8, 9 and 10 above shall be construed as agreements which are
independent of any other provision of the Agreement or any other understanding
or agreement between the parties, and the existence of any claim or cause of
action of Executive against the Company, of whatsoever nature, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in the Agreement. Executive agrees to indemnify and hold the Company
harmless from and against any and all claims, demands, actions, losses,
liabilities, costs, damages and expenses (including reasonable attorneys’ fees
and court costs) which the Company suffers, sustains, or incurs as a result of,
in connection with or arising out of Executive’s material breach of any of the
provisions of the Agreement, or the efforts of the Company to enforce the terms
of the Agreement, including the restrictive covenants contained in the
Agreement.

 

 10 

 

 

12. Maximum Enforcement. It is the desire of the parties that the provisions of
Sections 8 through 12 of the Agreement be enforced to the fullest extent
permissible under the laws and public policies in each jurisdiction in which
enforcement might be sought. Accordingly, without in any way limiting the
general applicability of Sections 13(G) and 13(I) of the Agreement, if any
particular portion of Sections 9, 10, 11, or 12 of the Agreement shall ever be
adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalid under
such laws or public policies, such Section or Sections shall be deemed amended
to delete therefrom such portion so adjudicated, such deletion to apply only
with respect to the operation of such Sections or Sections in the particular
jurisdiction so adjudicating on the parties and under the circumstances as to
which so adjudicated and only to the minimum extent so required, and the parties
shall be deemed to have substituted for such portion deleted words which give
the maximum scope permitted under applicable law to such Section or Sections. In
the event of litigation between Executive and the Company, Executive undertakes
to and shall, upon request of the Company, stipulate in such litigation to any
and all of the representations, warranties, and acknowledgments that Executive
has made in the Agreement.

 

13. Miscellaneous.

 

(A)         Each party agrees to cooperate with the other and to execute and
deliver all such additional documents and instruments, and to take all such
other action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of the Agreement.

 

(B)         Whenever the term “include,” “including,” or “included” is used in
the Agreement, it shall mean including without limiting the foregoing. The
recitals to the Agreement are, and shall be construed to be, an integral part of
the Agreement. Any and all exhibits attached to the Agreement are incorporated
by reference and constitute a part of the Agreement as if set forth in the
Agreement in their entirety.

 

(C)         Except as otherwise provided in the Agreement, all notices,
requests, consents, and other communications required or permitted under the
Agreement shall be in writing and signed by the party giving notice, and shall
be deemed to have been given when hand-delivered by personal delivery, or by
Federal Express or similar courier service, or three (3) business days after
being deposited in the United States mail, registered or certified mail, with
postage prepaid, return receipt requested, addressed as follows:

 

If to the Company:

83 South Street, Suite 101

Freehold, New Jersey 07728

 

 11 

 

 

If to the Executive:

6 Clinton Court

Staten Island, NY 10301

 

or to such other address as either party may designate for himself or itself by
notice given to the other party from time to time in accordance with the
provisions of the Agreement.

 

(D)         The Agreement is personal to the Executive, and the Executive may
not assign it or her rights under it. The Company may assign the Agreement,
including Executive’s confidentiality and other obligations under Sections 8, 9
and 10 of the Agreement, along with the Company’s rights and remedies contained
in Sections 9 through 12 of the Agreement, to any entity controlling, controlled
by, or under common control with the Company, or to any entity succeeding to the
portion of the business that includes employee’s primary job functions,
substantially all of the business of the Company, or substantially all of the
assets of the Company. Subject to the foregoing, the Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
personal and legal representatives, successors and assigns.

 

(E)         No delay on the part of any party in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. The waiver of any breach
or condition of the Agreement by either party shall not constitute a precedent
in the future enforcement of any of the terms and conditions of the Agreement.

 

(F)         The headings of Sections and Subsections contained in the Agreement
are merely for convenience of reference and shall not affect the interpretation
of any of the provisions of the Agreement. The Agreement is deemed to have been
drafted jointly by the parties, and any uncertainty or ambiguity shall not be
construed for or against either party as an attribution of drafting to either
party. Whenever the context so requires, the singular shall include the plural
and vice versa. All words and phrases shall be construed as masculine, feminine
or neuter gender, according to the context.

 

(G)         Whenever possible, each provision of the Agreement shall be
construed and interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of the Agreement or the application thereof
to any party or circumstance shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition
without invalidating the remainder of such provision or any other provision of
the Agreement or the application of such provision to other parties or
circumstances.

 

 12 

 

 

(H)         All discussions, correspondence, understandings, and agreements
heretofore had or made between the parties relating to its subject matter are
superseded by and merged into the Agreement, which alone fully and completely
expresses the agreement between the parties relating to its subject matter, and
the same is entered into with no party relying upon any statement or
representation made by or on behalf of any party not embodied in the Agreement,
provided, however, that, any previous requirements that Executive not disclose
or use information of or concerning the Company that is confidential shall
remain in full force and effect. Any modification of the Agreement may be made
only by a written agreement signed by both of the parties to the Agreement.

 

(I)         The parties acknowledge and agree that the Company is headquartered
in New Jersey. The parties further acknowledge and agree that, to promote
uniformity in the interpretation of ther and similar agreements, the validity,
construction, and enforceability of the Agreement shall be governed in all
respects by the internal laws of New Jersey applicable to agreements made and to
be performed entirely within New Jersey, without regard to the conflicts of laws
principles of New Jersey or any other state.

 

(J)         All payments to Executive under the Agreement shall be subject to
such deductions for applicable withholding taxes, social security, employee
benefits, and the like as required or permitted by applicable law. Executive
recognizes and agrees that he may be paid under the Agreement and also employed
by a payroll entity affiliated with the Company.

 

(K)         The Agreement may be executed in any one or more counterparts, each
of which shall constitute an original, no other counterpart needing to be
produced, and all of which, when taken together, shall constitute but one and
the same instrument. For purposes of finalizing the Agreement, the signature of
any party on the Agreement, or any amendment hereto, transmitted electronically
may be relied upon as if such document were an original document.

 

(L)         The parties represent and warrant to each other that they have read
the Agreement in its entirety, that they understand the terms of the Agreement
and understand that the terms of the Agreement are enforceable, that they have
had ample opportunity to negotiate with each other with regard to all of its
terms, that they have entered into the Agreement freely and voluntarily, that
they intend to and shall be legally bound by the Agreement, and that they have
full power, right, authority, and competence to enter into and execute the
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed ther Executive Employment
Agreement as of the date first above written.

 

  Avalon (Shanghai) Healthcare Technology Co. Ltd         By:  [sig1_ex10-1.jpg]
  Name: David Jin, M.D., Ph.D.   Title: CEO of  AVALON GLOBOCARE CORP.        
 [sig2_ex10-1.jpg]   Name: Meng Li

 

 14 

 